Citation Nr: 1638156	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-34 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   


FINDING OF FACT

On August 17, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran withdrew his appeal for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In 2015, the RO granted service connection for "other specified trauma and stressor related disorder," yet continued the denial of service connection for any other diagnosed psychiatric conditions, such as anxiety and depression, noting in the April 2016 supplemental statement of the case that only one disability rating could be assigned for a mental health condition.  By correspondence dated August 17, 2016, the Veteran's representative notified VA that the Veteran withdrew his appeal for an acquired psychiatric disorder.  

Thus, the Board finds that there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


